OVERTON, Justice.
The State of Florida petitions this Court to review R.L.B. v. State, 562 So.2d 739 (Fla. 3d DCA 1990), in which the Third District Court of Appeal reduced the trial court’s finding of delinquency from third-degree grand theft to the lesser offense of trespass to a conveyance, relying on the “controlling and indistinguishable authority of G.C. v. State, 560 So.2d 1186 (Fla. 3d DCA 1990).” 562 So.2d at 739. The district court also certified conflict with D.N. v. State, 529 So.2d 1217 (Fla. 1st DCA), review dismissed, 537 So.2d 568 (Fla.1988).1
We recently resolved the conflict by our decision in State v. G.C., 572 So.2d 1380 (Fla.1991), which approved the Third District Court of Appeal’s decision in G.C. v. State. Because we have resolved the conflict in a manner consistent with this case, the petition for review is dismissed.
It is so ordered.
SHAW, C.J., and McDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.
NO MOTION FOR REHEARING WILL BE ALLOWED.

. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.